DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 23 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Shoko Leek 8 August 2022 – 25 August 2022.
The application has been amended as follows:
Claims 1 and 6 have been amended and claims 5 and 10 have been cancelled as set forth in the attached document.

Terminal Disclaimer
The terminal disclaimer filed on 25 August 2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,820,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-9 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious as stated in the italic below.
In claims 1 and 6, …wherein, the first resource group includes at least two resource sub-groups respectively associated with corresponding threshold values of received power measured at the first and second terminals... in combination with other limitations recited in claims 1 and 6.
	Note that the first closest prior art Lindoff (US 2014/0112254 on the basis of 61/498,357) [cited by the applicant in the IDS received 23 September 2020] teaches a radio communication method (page 28, line 10; figure E: UE operation) comprising: receiving, by a first terminal, broadcast information including resource information indicative of a first resource group (page 27, lines 20-23 and page 28, line 12; figures E and E: receive broadcast including ABS RACH preamble); transmitting a random access preamble using the selected resource group (page 28, lines 2-3, 12-13, and 18; figures D and E: determine ABS RACH preamble from received broadcast information and transmit the determined ABS RACH preamble); and receiving a random access response (page 28, lines 7-8 and 19-20; figures D and E: monitor the RAR window and detect/receive the RAR). However, Lindoff fails to disclose or render obvious the italic limitations as claimed.
Note that the second closest prior art Skov (WO 2013/003980) [cited by the applicant in the IDS received 23 September 2020] teaches a first terminal which supports a random access response reception using a Demodulation Reference Signal (DMRS) (page 17, line 32-page 18, line 17: the PDCCH and PDSCH used to reply to the preamble are both demodulated based on a DMRS and are therefore only selectable by UEs which support the reply to the preamble via the PDCCH and  PDSCH demodulated based on the DMRS); and receiving, by the first terminal, a random access response using the DMRS (page 17, line 32-page 18, line 17: receive RACH response using a DMRS). However, Skov fails to disclose or render obvious the italic limitations as claimed.
Note that the third closest prior art Pelletier (US 2013/0242730 on the basis of 61/644,562) [cited by the applicant in the IDS received 23 September 2020] teaches wherein parameters indicating ra-ResponseWindowSize are set for the first terminal separately from those of a second terminal which does not support the random access response reception using a DMRS (¶190: value for Ra-ResponseWindowSize configured separately for first group and second group (i.e. for first terminal and second terminal of first and second groups)); wherein parameters indicating a maximum RACH (random access channel) preamble retransmission count are set for the first terminal separately from those of the second terminal (¶190: value for premableTransMax configured separately for first group and second group (i.e. for first terminal and second terminal of first and second groups)). However, Pelletier fails to disclose or render obvious the italic limitations as claimed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469